Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on March 3, 2022 has been entered.  

Claims 1-6, 8-12, 17-19, 21 and 22 are under examination.
 
Response to Applicants Remarks

	One issue is whether or not the Robert’s Declaration (09/02/2021) and additional remarks are able to provide adequate support to show that the CD47-dependent reprogramming of stem cells in mouse lung endothelial cells as described in Example 3 of the specification can be extended to primary cells treated with blocking agents such as antisense oligonucleotides to produce pluripotent/multipotent cells.  The additional information submitted in the Robert’s Declaration use the CRISPR system to produce CD47 null cells.  The cells mentioned in Robert’s Declaration are structurally and functionally distinct from the cells mentioned in applicants’ specification because the cells of the applicants’ invention still have functioning CD47.  CRISPR CD47 null cells have never been exposed to CD47 signaling.  Therefore, one cannot automatically assume that CRISPR CD47 null cells will respond the same way as cells exposed to CD47 blocking agents.  Furthermore, CRISPR knock out cells are outside the scope of agents that bind to CD47.

	Applicants further argue that Figure 2D shows that there is a significant elevation in mRNA levels of KLF4, SOX2, OCT4, NESTIN which indicate that cells exposed to CD47 blocking agents are reprogrammed stem cells.  This is not persuasive because other cells like cancer cells can also have increased levels of these specific markers.  Furthermore, the presence of multipotent cells needs to be determined by evaluating potency and cell type present.  Although there is support that multipotent cells can be generated from endothelial cells.  There is no evidence that this applies to other cell types.  Treating human fibroblasts and adipocytes only resulted in the formation of embryoid bodies, and there is no evidence that multipotent cells were indeed produced.

	Applicants further argues that peer-reviewed journals and publicly available before the filing date provide “evidence that phenotypes of CD47 null mice, which would include CRISPR CD47 knockout cells, are broadly predictive of parallel activities of CD47 morpholino knockdown or antibody blockage.  For example, CD47 null and TSP1-null tissues and cells exhibited radioresistance that was replicated by treating wild type cells or tissue with CD47 morpholino, the CD47 blocking antibody B5H12, and TSP1 peptide that binds to CD47, or the TSP1 antibody A6.1 (Maxhimer JB, et al., Radioprotection in normal tissue and delayed tumor growth by blockade of CD47 signaling. Sci Transl Med 2009).

	This article is about protecting tissue, not reprogramming cells.  For example, the article does not provide any information about inducing multipotent or lineage committed stem cells from primary cells. There is no mention of mRNA production of KLF4, SOX2, OCT4, and/or NESTIN.

	Additional articles are cited by applicants that deal with necrosis of full thickness skin grafts, improved ischemic injury responses, protecting tissue with Thrombospondin-1-CD47 blockade, etc.  These articles deal with protecting tissue, not producing a reprogrammed stem cell by manipulating CD47 using binding agents.  Therefore, these arguments in the remarks section are outside the scope of the claimed invention and deal with a completely separate and distinct subject matter.  
	


Claim Rejections - 35 USC § 112  - Maintained
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a)  IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same,  and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-6, 8-12, 17-19, 21 and 22 stand rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for:

i.	A method for inducing multipotent stem cells comprising:
obtaining primary endothelial cells from a mammal;
transferring the primary endothelial cells into serum-free media; and
contacting the cultured primary endothelial cells with an agent that blocks CD47 signaling thereby inducing multipotent stem cells.

ii.	A method for generating differentiated cells comprising:
obtaining primary endothelial cells from a mammal;
culturing the primary endothelial cells; 
contacting the cultured primary endothelial cells with an agent that blocks CD47 signaling thereby inducing multipotent stem cells;
	isolating from the contacted cells multipotent stem cells that express at least one of c-Myc, Sox2, Klf4, and Oct4;
	culturing the isolated multipotent stem cells; and
	culturing the multipotent stem cells in a cell differentiation medium to produce differentiated cells.
The specification does not reasonably provide enablement for producing pluripotent stem cells; the specification does not provide enablement for inducing multipotent stem cells from any cell type, other than endothelial cells.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims.   
Enablement is considered in view of the Wands factors (MPEP 2164.01(A)).  These include: nature of the invention, breadth of the claims, guidance of the specification, the existence of working examples, state of the art, predictability of the art and the amount of experimentation necessary.  All of the Wands factors have been considered with regard to the instant claims, with the most relevant factors discussed below.
	Nature of the Invention.  The claims are directed to method for inducing multipotent cells, comprising: obtaining primary cells from an animal; culturing the primary cells; and contacting the cultured primary cells with an agent that blocks CD47 signaling, thereby inducing pluripotent or multipotent stem cells.  Further embodiments relate to methods of generating differentiated cells, comprising: obtaining primary cells from an animal; culturing the primary cells; contacting the cultured primary cells with an agent that blocks CD47 signaling to produce contacted cells; isolating from among the contacted cells, cells that express stem cell marker genes; culturing the isolated cells that express stem cell marker genes in serum-free media to produce induced pluripotent or multipotent stem cells; and culturing the induced pluripotent or multipotent stem cells in cell differentiation medium to produce differentiated cells.
Guidance of the Specification/The Existence of Working Examples. 
The disclosure teaches that primary cells obtained from CD47 null mice lack rapid senescence in culture typically observed for wild type primary mouse cells and that the null cell primary cultures have enhanced self-renewal and an ability to undergo stem cell reprogramming (p. 42, lines 2+).
The disclosure teaches that lung endothelial cells isolated from wild-type mice had limited survival and proliferative capacities in primary culture; whereas CD47-null lung endothelial cells at first passaged showed enhanced plating efficiency and proliferation.  Further, continuously proliferating cell lines were reproducibly obtained when primary CD47-null cells were repeatedly passaged, which rarely occurred with wild-type cells.  Similar enhanced cell culture potential was observed in CD47 null dermal papillary cells, vascular smooth muscle cells and CD3+-T cells, when compared to wild-type cells.  See pp. 51-52, bridging ¶.
The disclosure teaches that the ability of CD47-null and thrombospodin-1-null cells to continuously proliferate could reflect either increased escape from senescence or induction of a self-renewing stem cell phenotype (p. 52, lines 10+).  C-Myc protein levels were elevated in primary CD47-null lung endothelial cells, and characteristics of a pure endothelial cell culture, the continuously growing CD47-null cells uniformly expressed VEGFR2 and heterogeneously expressed CD31.  See p. 52, lines 15+.  Additionally, significant elevation of mRNA for Sox2, Klf4, and Oct4 and the stem cell marker nestin was found in primary CD47-null endothelial cells (p. 52, lines 29+).  These data suggested that CD4 7 -null endothelial cell cultures contain a larger fraction of stem cells, which characteristically exhibit asymmetric cell division.  See p. 53, lines 1+.
The disclosure teaches that ectopic expression of Klf4, Sox2, Oct4, and c-Myc, or ALK2 bearing an activating mutation, in human umbilical vein endothelial cells enables efficient generation of multipotent or induced pluripotent stem (iPS) cells; however, CD47-null endothelial cells did not express detectable levels of the pluripotency marker SSEA-1 or the stem cell marker c-Kit (p. 53, lines 8+).  The CD-47 null cells were able to form embryoid bodies, (p. 53); and the EB-like clusters were plated onto gelatin plates, and cells expressing mesoderm lineage, ectoderm lineage and endoderm lineage were formed with appropriate morphological characteristics, suggesting that the CD47-null EB-like cell clusters contain pluripotent cells.  However, unlike pluripotent cells, the CD47-null cells could not form teratomas (p. 54, lines 13+).  The CD-47 null cells were the analyzed for multipotency and it was found that the CD-47 null EBs could form cells that expressed neuronal markers; cells that express hepatocyte markers; and cells that expressed adipocyte markers (pages 54-55).  The CD-47 null cells were then cultured into semisolid medium containing hematopoietic growth factors and resulted in colonies with phenotypes characteristic of myeloid and erythroid colonies (p. 55, lines 13+). The disclosure teaches that there was an increase in c-myc mRNA when compared to wild type mice (pp. 55-56, bridging ¶).  
 The disclosure teaches that wild-type splenic T cells from c-Myc EGFP knock in mice were treated with a CD47-targeting antisense morpholino, which resulted in a 7 fold increase in c-Myc mRNA. Intraperitoneal injection of the CD47 morpholino into wildtype mice decreased CD47 protein in vivo and resulted in induction of C-myc and Oct-4 and Sox2 mRNA levels in spleen at 48 hours.  See page 56, lines 19+.  The re-expression of CD47 in the CD47-null endothelial cells inhibited their proliferation and viability (p. 56, lines 26+).
The specification teaches that human umbilical vein endothelial (HUVEC) cells, which normally express CD47 were treated with a CD47 morpholino that enabled self-renewal of HUVEC; a second treatment using the same concentration of morpholino showed an enhanced proliferative response, which demonstrated that antisense suppression of CD47 is sufficient to induce self-renewal.  Direct transfer of HUVEC cells transfected with the CD47 morpholino into neural differentiation medium resulted in sporadic appearance of cells with neuronal phenotypes.  Therefore, antisense suppression of CD47 is sufficient to induce reprogramming of primary endothelial cells of a mesodermal lineage into an ectodermal lineage. See p. 61, lines 4+.
The specification teaches that HUVEC cells were then treated with CD47 morpholino, and cultured for 2 weeks using EGM2 medium, and after 2 weeks, the treated and untreated HUVECs were assessed for generation of EBs, neural differentiation, cardiomyocyte differentiation.  The specification teaches that CD47-mo and untreated cells formed different phenotype aggregation after 3-6 days.  CD47-MO treated cells survived better than untreated cells in neural basal media and CD47-MO cells in neural differentiation media exhibited neural phenotype and their survival was observed up to 15 days, although their numbers were love.  See p. 61, lines 11+.
The specification teaches that HUVEC CD47-MO cells showed increased proliferation when compared to control, untreated HUVEC. HUVEC CD47-MO cells survived up to 15 10 days in cardiomyocyte differentiation medium and underwent differentiation. Thus, antisense suppression of CD47 is sufficient to induce reprogramming of primary endothelial cells into cardiomyocyte lineage.  See p. 62, lines 14+.
State of the Art/Predictability of the Art.   The disclosure provides an example of a single cell type (endothelial cells) that can be reprogrammed into multipotent or lineage-committed stem cells.  See also, p. 55+ of the disclosure.  
Example 3 of the disclosure relates to culturing HUVEC cells with a CD47-morpholino.  However, the disclosure fails to enable the claims because it fails to provide sufficient characterization of the CD47-MO cells, such that they are found to be reprogrammed to pluripotent.  In particular, the disclosure teaches that a pluripotent stem cell is one that can differentiate into cells of the tree germ layers (endoderm, ectoderm and mesoderm).  See p. 19, lines 27+.  
Thomson et al. PNAS, 92:7844-7848 (August 1995), IDS teach the specific, art-recognized characteristics of pluripotent cells - that these cells remain undifferentiated in culture in continuous passage, maintain a normal karyotype, express appropriate cell markers [alkaline phosphatase, SSEA-3, SSEA-4, TRA-160-, TRA-1-81] and, when injected into SCID mice, they consistently differentiate into derivatives of all three germ layers.  See Abstract and p. 7845-7846.   This is further supported by Jaenisch et al., Cell, 132: 567-582, 2008, IDS who state that pluripotent cells can form all lineages of the body (Table 1, p. 568); provide the criteria to assess potency of cells (p. 570, Table 2).  Jaenisch teaches that many cells have some characteristics of pluripotent cells, but it is difficult to prove that they are pluripotent, stating, "For instance, although bone marrow-derived MAPCs (multipotent adult progenitor cells) were able to express various differentiation-specific markers upon in vitro differentiation, they were unable to generate teratomas."  See p. 571, col. 1.  They state, "In summary, pluripotency and transdifferentiation of somatic cells remains an unproven concept.  While unexpected transformation events may occur in somatic lineages, such events are exceedingly rare, are not a major force in physiological repair, and may simply be due to events such as cell fusion."  See p. 571, col. 2, ¶2.  Thus, the phrase “pluripotent” is a term of art with specifically defined characteristics.  The working examples teach that CD47-MO cells show enhanced proliferation, and, “formed different phenotype cell aggregation” (p. 61, lines 16-17) but do not provide evidence that the cells can form an embryoid body (which requires cell types from all three germ layers), or a teratoma in vivo.  Additionally, although the disclosure teaches that the CD47-MO cells can form “neural phenotypes” (p. 61, lines 21-22), or underwent differentiation in cardiomyocyte differentiation medium (p. 62, lines 14-15), this is not sufficient characterization of the cells to show that they are pluripotent.  
Sullivan et al. Reproductive BioMed. Online, 16(1): 41-50, November 2008, IDS, teach that the term reprogramming is not defined by transient changes to gene expression, but that, “Such observations almost certainly result from residual transcription activity rather than the consequences of a reprogrammed genome, and so these examples do not constitute nuclear reprogramming as defined here and elsewhere.”  See p. 42, col. 1, first ¶.
The specification provides no guidance to show that CD47-MO cells are reprogrammed such that they would be characterized as multipotent or pluripotent cells, as defined by the art. 
Claim 10 recites isolating cells that “express stem cell markers genes” (see line 6).  However, the disclosure provides no guidance teaching that CD47-MO cells express stem cell marker genes (see p. 62, lines 1+, which state that cells with peptide 7N3 or CD47 antibody B6H12 showed high regulation of c-Myc and other stem cell transcription factors, including Sox2, Klf4 and Oct4).  Thus, using a CD47 morpholino would not necessarily result in the production or a cell that expressed stem cell marker genes.  Furthermore, expression of a stem cell marker gene does not necessarily show that the cell is a stem cell.  For example, Oct-4 is a marker that is expressed, but not uniquely, in ES cells, for example, Hochedlinger et al. Cell, 121: 465-477, May 6, 2005, IDS, teach that although the reactivation of Oct-4 may indicate reprogramming of somatic cells, Oct-4, as well as other pluripotency-associated genes are also expressed in germ cell cancers.  They state that this suggests that, “Primordial germ cells (PGCs) that usually express these genes may be the cells of origin in certain cancers of the gonads and (2) aberrant expression of Oct-4 may contribute to PGCs’ malignant transformation.”  See p. 465, 2nd col., first full ¶.  
Alkaline phosphatase is a single marker that is expressed by pluripotent cells, however, the sole expression of this marker does not provide guidance that the cells are indeed ES cells.  For example, Pera (J. of Cell Science, 113: 5-10, 2000, IDS teaches that ES cells are identified by the presence of a repertoire of cell surface markers: SSEA-3,-4,TRA-1-60,TRA-1-81GCTM, as well as alkaline phosphatase (page 8, Table 1). It is the collection of markers and not one alone that defines the pluripotent stem cell (page 9, col. 1, parag. 1, lines 6-22). All of the markers can be detected in other tissue types (Pera, page 8, col. 1, parag. 1, line 1 to col. 2, line 1 and Eiges, page 135, col. 2, parag. 1, lines 13-14). This repertoire of cell surface markers and alkaline phosphatase activity as a group is associated with the undifferentiated state of primate ES cells (Eiges, FEBS Letters, 529: 135-141 , 2002, IDS), page 135, col. 2, parag. 1, lines 1-7). Further, alkaline phosphatase activity is known to be present in human EBs, although it decreased as the EB ages. Embryoid bodies (EBs) are formed when ES cells differentiate (Gerecht-Nir, Developmental Dynamics, 232: 487-497 2005, IDS), page 488, col. 1, lines 2-20). When ES cells are permitted to form EBs, alkaline phosphatase remains relatively the same before decreasing (see page 490, Table 1).
Accordingly, given that the disclosure does not explicitly teach if CD47-MO cells express any stem cell marker genes, and further does not teach which stem cell marker gene(s) would be used to isolate the purported pluripotent/multipotent stem cells, it would not be predictable to use stem cell marker genes, as broadly claimed, to isolate pluripotent/multipotent stem cells.
In addition, the claims require reprogramming of any primary cell type to produce a pluripotent or multipotent stem cell. Gonzalez et al., Nature Reviews, 12: 231-242, 2011, IDS, is a review of the state of the art of reprogramming.  Gonzalez teaches that reprogramming is a slow an inefficient process that has various factors that must be considered.  In particular, Gonzalez teaches that the donor cell type affects reprogramming, stating, “Reprogramming requires the delivery of certain factors into a specific cell type and their adequate expression under defined culture conditions for a period of time, which varies depending on the cell type, species and delivery method. Depending on the donor cell type, reprogramming is achieved with different efficiencies and kinetics.”  See p. 232, col. 1-2, The Donor Cell Type.   
This is further supported by Cyranoski, Nature, 516: 162-164, 2014, IDS reviews the state of the art of reprogramming.  In particular, they state that reprogramming process, "[I]s unpredictable, in the sense that it is impossible to know at the beginning which cells will reprogram.”  See p. 163, col. 2, 2nd full ¶.
In particular they state that there may be several reasons why it is not predictable as to which cells can be reprogrammed:
One is that the starting cell population is a rainbow of cell types. The chunk of tissue used to derive fibroblasts, for example, probably contained a mix of subtly different cell types; even those that are fibroblasts will differ slightly in the blend of proteins and other molecules they contain. Furthermore, cells growing in culture are constantly shuttling back and forth between different states. This means that the introduced reprogramming factors will affect each cell differently. “What works for one subset of the population will not work for others,” Yamanaka says. Minor differences in cell culture and the relationship with neighbouring cells also make it difficult to control all the variables and command the cells like an obedient army, he adds. “A perfect implementation is impossible.”  See p. 164, col. 1, ¶2.

The disclosure teaches that the CD47-null cells continuously proliferate.  These cells were found to have elevated levels of c-myc (p. 52, lines 15+), and elevation of Sox-2, Klf-4 and Oct-4 expression (p. 52, lines 24+).  The disclosure suggests that that CD47-null endothelial cells contain larger fraction of stem cells (p. 52, lines 1+).  However, cell expression is insufficient to characterize a stem cell.  The claims are directed to induction of pluripotent or multipotent stem cells; however, the disclosure does not teach that the CD47-null cells (absent KOSM factors) are capable of producing cells from any multipotent lineage.  
Daniel et al., Trends in Cell Biology, 26(3): 202-214, 2016, IDS is post-filing art that reviews the state of the art to reprogram somatic cells into hematopoietic stem cells.  In particular, Daniel reviews efforts in the art to convert somatic cell fates without going through pluripotency (see p. 209; Table 2, Figure 2).  Ectopic Oct4 expression generated CD45+ cells were able to give rise to various hematopoietic colonies; however, the cells had limited self-renewal potential that produced limited lymphoid cells and limited engraftment.  Daniel states, “Short-term exposure of OCT4 overexpressing adult HDFs to reprogramming media (RM) induced a state of plasticity, revealing the importance of the relationship between factor overexpression and extracellular environment, which affects the fibroblast transcriptome.”  Furthermore, Daniel presents various considerations in reprogramming somatic cells to hematopoietic stem cells, in particular, the specific factor(s) and culture conditions required; the ability of the resultant cells to function as hematopoietic stem cells; the ability to maintain the resultant stem cells (p. 211, Outstanding Questions).  Daniel states, “A variety of different TF combinations have been used in these studies, all with varying levels of success. The primary difference among the groups is the starting cell population (Table 1, Figure 2). Disparity between different TF cocktails could be attributable to a balance between instigating a hematopoietic program and repressing the cell identity of the starting population.”  This underscores the importance of the starting cell population in the production of a cell type of interest.
Kelaini et al. Stem Cells and Cloning:  Advances and Applications, 7: 19-29, 2014, review the state of the art with regard to direct reprogramming of adult cells to produce other cell types.  They state that direct reprogramming is a complex process that involves a wide variety of methods and reprogramming factors (p. 19, Changing Cell Fate and Figure 1).  Kelaini teaches that alternative ways to bypass the pluripotent ESCs/iPS cell stage is through transdifferentiation, for example, by conversion of fibroblasts to several lineages, including neurons, cardiomyocytes, and hepatocytes by ectopic expression of multiple lineage-specific transcription factors or microRNAs.  However, not all transcription factors will work to transdifferentiate cells.  For example, Kelaini teaches that overexpression MyoD could convert mouse embryonic fibroblast into muscle cells, however, Myo D overexpression could not successfully convert other cell types, such as hepatocytes, into muscle cells.  See p. 21, col. 2, ¶1.  
Kelaini teaches that direct reprogramming involves the short term cellular opening of pluripotent-related pathways, which initially drive the cell toward the pluripotent stage, before directed it toward a lineage-specific path (p. 23, col. 1, 1st ¶).  Figure 1 on p. 24 of Kelaini teaches that the direct reprogramming of a differentiated cell (a fibroblast) utilizes the KOSM reprogramming factors.  Kelaini teaches that limitations that need to overcome to produce a desired cell type include, the low conversion efficiency from one cell type to another, as well as the generation of a heterogeneous cell population, and importantly, “[C]ertain cell types, such as fibroblasts, are usually more difficult to reprogram compared, for example, to mouse fibroblasts.  Therefore, the following variable merit great importance:  the starting cell number, the conversion capacity of the cells and the efficiency of the executed reprogramming protocol.”  See p. 24-25, Limitations.  Thus, Kelaini underscores the reprogramming differences between different cell types to produce a cell type of interest.
Regarding the instant claims, the disclosure teaches utilizing a single cell population (endothelial) in order to produce multipotent stem cells that express at least one of c-Myc, Sox2, Klf4, and Oct4.  The claims have been limited to these embodiments in view of the state of the art, which indicates unpredictability in reprogramming somatic cells into multipotent/lineage-committed stem cells with regard to the specific starting cell type, and further the resultant cell population.  
The Amount of Experimentation Necessary.  Accordingly, in view of the limited teachings provided by the specification, with respect to inducing multipotency or pluripotency from primary cells, the state of the art, which shows that reprogramming cells is not predictable, it would have required undue experimentation for the skilled artisan to arrive at the claimed invention.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-6, 8-12, 17-19, 21 and 22 stand rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,407,665. Although the claims at issue are not identical, they are not patentably distinct from each other because the claims are directed to overlapping subject matter.  The rejection has modified in view of Applicants’ amendments to the claims.
	The instant claims are directed to method for inducing multipotent or lineage-committed stem cells, comprising: obtaining primary cells from an animal; culturing the primary cells; and contacting the cultured primary cells with an agent that blocks CD47 signaling, thereby inducing multipotent or lineage-committed stem cells.  Further embodiments relate to methods of generating differentiated cells, comprising: obtaining primary cells from an animal; culturing the primary cells; contacting the cultured primary cells with an agent that blocks CD47 signaling to produce contacted cells; isolating from among the contacted cells, cells that express stem cell marker genes; culturing the isolated cells that express stem cell marker genes in serum-free media to produce induced pluripotent or multipotent stem cells; and culturing the induced pluripotent or multipotent stem cells in cell differentiation medium to produce differentiated cells.
The ‘665 claims are directed to method for inducing multipotent or lineage-committed stem cells, comprising: obtaining primary endothelial cells from a mammal; transferring the primary endothelial cells into serum free media; and contacting the cultured primary endothelial cells with an agent that blocks CD47 signaling, thereby inducing multipotent or lineage-committed stem cells.  Further embodiments are directed to a method for generating differentiated cells, comprising: obtaining primary endothelial cells from a mammal; culturing the primary endothelial cells; contacting the cultured primary endothelial cells with an agent that blocks CD47 signaling thereby inducing multipotent or lineage-committed stem cells; isolating from the contacted cells, multipotent or lineage-committed stem cells that express at least one of c-Myc, Sox2, Klf4, and Oct4; and, culturing the isolated multipotent or lineage-committed stem cells in cell differentiation medium to produce differentiated cells.
Thus both sets of claims are directed to obtaining primary cells, the instant claims recite endothelial cells (claim 8, 9, 21, 22), which is recited in claim 1 of the ‘665 claims.  The instant claims recite culturing the cells in serum free media (claim 4), which is recited in claim 1of the ‘665 claims.  The instant claims and the ‘665 claims recite the same agents to block CD47 (claim 6 of the instant claims; claim 4 of the ‘665 claims).  Accordingly, the instant claims are rendered obvious over the ‘665 claims.

Conclusion

All claims stand rejected.


Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN K VAN BUREN whose telephone number is (571)270-1025. The examiner can normally be reached M-F:9:30am-5:40pm; 9:00-10:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Paras can be reached on 571-272-4517. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

LAUREN K. VAN BUREN
Examiner
Art Unit 1632



/MARCIA S NOBLE/           Primary Examiner, Art Unit 1632